Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive with respect to all rejections.
Applicant’s remarks (§II, p. 8) argues that the references applied to claim 1 fail to teach “receive a first data set associated with a surgical step of a surgical procedure from a surgical 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claims recite “receive a first data set associated with a surgical step of a surgical procedure from a surgical instrument, wherein the first data set is generated at a first time; receive a second data set associated with the efficacy of the surgical step of the surgical procedure”.  However, the specification does not provide support for efficacy at the level of a surgical step (as opposed to the entire procedure).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0245958 A1 to Lawrence et al. (Lawrence), in view of US 2018/0122506 A1 to Grantcharov et al. (Grantcharov) and US 2019/0272917 A1 to Couture et al. (Couture).

Regarding claims 2-3, 6-7 and 10-11, Lawrence, as modified above, lacks wherein the memory stores instructions executable by the processor to reconstruct a series of chronological events based on the data pair.  However, Grantcharov teaches encoding multiple data sets and synchronizing to a timeline (¶79, ¶159) to allow presentation and analysis of events (¶159).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence, as modified above, to include instructions executable by the processor to reconstruct a series of chronological events based on the data pair.  One of ordinary skill in the art would have been motivated to perform such a modification to allow presentation and analysis of events associated with the procedure, as taught by Grantcharov.  
Regarding claims 4, 8 and 12, Lawrence, as modified above, lacks wherein the memory stores instructions executable by the processor to: encrypt the data pair; define a backup format for the data 
Regarding claim 5, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 9, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 13, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale. 
Regarding claim 16, Lawrence, as modified above, lacks wherein the first and second data sets define first and second data payloads in respective first and second data packets.  However, Lawrence teaches that the server is connected to a number of data repositories (¶23) and that clients are connected to the server and repositories over a network (¶24), the clients used to input the data (¶39).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence, as modified above, such that the first and second data sets define first and second data payloads in respective first and second data packets.  One of ordinary skill in the art would have been motivated to perform such a modification to record captured input data received over a network, as taught by Lawrence.  

Regarding claim 18, Lawrence, as modified above, teaches wherein the memory stores instructions executable by the processor to anonymize the information retrieved from the electronic medical records database (profile information) by removing patient information from the information retrieved from an electronic medical records database (information from system can be anonymized, Lawrence, ¶55 and as modified above by Grantcharov, ¶127).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, Grantcharov and Couture, as applied to claim 13 above, in view of US 20120203785 A1 to Awada.
Regarding claim 14, Lawrence, as modified above, teaches wherein the memory stores instructions executable by the processor to: retrieve the first data set using the key (access case-specific procedure information, ¶35); anonymize the first data set by removing patient information from the first data set (information presented in anonymized format, ¶55); retrieve the second data set using the key (access procedure outcomes, ¶38, accessible by case, ¶35); anonymize the second data set by removing patient information from the second data set (information presented in anonymized format, ¶55); pair the anonymized first and second data sets (information presented in anonymized format, ¶55).  As modified, Lawrence lacks anonymizing the data sets separately prior to combining.  Grantcharov teaches anonymizing files related to a procedure (¶127) to protect patient privacy.  Therefore, a skilled artisan would have found it an obvious variation of Lawrence to receive anonymized data and associate the anonymized data in in the medical profile. One of ordinary skill in the art would have been motivated to perform such a modification to protect patient privacy and to receive pre-formatted data (such as from Grantcharov).  Lawrence discloses deriving statistics or indications of . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence, Grantcharov and Couture, as applied to claim 13 above, in view of US 2014/0257047 Al to Sillay et al. (Sillay).
Regarding claim 15, Lawrence, as modified above, lacks wherein the memory stores instructions executable by the processor to: retrieve the anonymized first data set; retrieve the anonymized second data set; and reintegrate the anonymized first and second data sets using the key.  However, Sillay teaches anonymizing data by encrypting certain fields (¶159) and recovering the data using the same key (¶159, ¶175).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lawrence, as modified above, to anonymize the data sets using encryption and as such to modify Lawrence such that the memory stores instructions executable by the processor to: retrieve the anonymized first data set; retrieve the anonymized second data set; and reintegrate the anonymized first and second data sets using the key.  One of ordinary skill in the art would have been motivated to perform such a modification to enable an authorized entity to access the identifying data associated with the profile, as taught by Sillay.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
March 23, 2021